***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      GEORGE BERKA v. CITY OF MIDDLETOWN
                  (AC 39579)
                      Lavine, Sheldon and Harper, Js.

                                   Syllabus

The plaintiff appealed to this court from the judgment of the trial court
   dismissing his administrative appeal from the decision by the state
   Department of Health (department) finding in favor of the defendant
   city of Middletown concerning two municipal health orders that had
   been issued against the plaintiff, which related to violations of various
   statutes and city ordinances at the plaintiff’s property. In his administra-
   tive citation, the plaintiff had named only the city as the sole defendant
   and the state marshal’s return of service indicated that he served the
   city only. The city filed a motion to dismiss the plaintiff’s administrative
   appeal for the plaintiff’s failure to name the department as a party. In
   response, the plaintiff filed an opposition and a motion to cite in the
   department as a party to his administrative appeal. The trial court, in
   granting the city’s motion to dismiss, concluded that it lacked subject
   matter jurisdiction solely due to the plaintiff’s failure to name the depart-
   ment as a party, noting that it was required to rule on the jurisdictional
   issue raised by the city’s motion to dismiss before allowing the plaintiff
   to amend his complaint. On appeal, the plaintiff claimed that the depart-
   ment acted improperly by not informing him that it needed to be named
   as a party and that the trial court’s dismissal of his administrative action
   deprived him of due process. Held that the trial court properly granted
   the city’s motion to dismiss the plaintiff’s administrative appeal due to
   the plaintiff’s failure to timely serve the department pursuant to statute
   (§ 4-183 [d]); although it was improper for the trial court to dismiss the
   plaintiff’s appeal simply because he failed to name the department in
   his citation, as an arguable defect in process no longer implicates the
   trial court’s subject matter jurisdiction, because the department was
   the agency that rendered the final decision challenged by the plaintiff,
   the plaintiff was required pursuant to § 4-183 (d) to timely serve his
   administrative appeal on the department and his failure to do so deprived
   the trial court of subject matter jurisdiction.
      Argued November 13, 2017—officially released April 17, 2018

                             Procedural History

   Appeal from a decision issued by the Department of
Public Health, brought to the Superior Court in the
judicial district of Middlesex, where the court, Vitale, J.,
granted the defendant’s motion to dismiss and rendered
judgment dismissing the appeal, from which the plain-
tiff appealed to this court. Affirmed.
  George Berka,               self-represented,           the     appellant
(plaintiff).
   Brig Smith, for the appellee (defendant).
                          Opinion

   PER CURIAM. The principal issue in this appeal is
whether the trial court properly dismissed the self-rep-
resented plaintiff’s administrative appeal on the ground
that it lacked subject matter jurisdiction due to the
plaintiff’s failure to name the state of Connecticut
Department of Public Health (department) as a party
in his administrative citation. On appeal, the self-repre-
sented plaintiff, George Berka, claims first that the
department acted improperly by not informing him that
it needed to be named as a party and, second, that the
trial court’s dismissal of his appeal deprived him of due
process. We disagree with the trial court’s conclusion
that the plaintiff’s failure to name the department
deprived it of subject matter jurisdiction. We conclude,
however, that the trial court lacked subject matter juris-
diction due to the plaintiff’s failure to serve his adminis-
trative appeal on the department. Accordingly, we
affirm the judgment of the trial court.1
   The record reveals the following facts and procedural
history that are relevant. This appeal stems from two
municipal health orders—one dated October 30, 2014,
and the other dated November 21, 2014—issued by the
defendant, the city of Middletown, acting through its
municipal department of public health, regarding viola-
tions of various statutes and city ordinances at the
plaintiff’s property. The plaintiff challenged the orders
by filing an appeal with the department. See General
Statutes § 19a-229. A consolidated administrative
appeal hearing relating to both orders took place on
February 20, 2015.
   The department issued a final memorandum of deci-
sion finding in favor of the defendant on January 26,
2016. See General Statutes §§ 4-179 and 4-180. The plain-
tiff subsequently appealed from that decision to the
Superior Court. In his administrative citation, the plain-
tiff indicated that there was only one defendant and
named the ‘‘city of Middletown’’ as that defendant.2
The state marshal’s return of service indicated that, on
February 4, 2016, he served only the ‘‘city of Mid-
dletown.’’3
   On May 26, 2016, the defendant filed a motion to
dismiss the plaintiff’s administrative appeal due, in part,
to the plaintiff’s failure to name the department as a
party. The plaintiff filed his opposition on May 27, 2016,
noting that ‘‘the department of public health shall be
added as a party to this action, as requested.’’ He then
filed a motion to cite in the department as a party to
his administrative appeal in the Superior Court on June
24, 2016, which the defendant opposed.
   In its July 15, 2016 memorandum of decision, the
court concluded that it lacked subject matter jurisdic-
tion solely due to the plaintiff’s failure to name the
department as a party and, therefore, granted the defen-
dant’s motion to dismiss. The court also noted that it
was required to rule on the jurisdictional issue raised
by the defendant’s motion to dismiss before allowing
the plaintiff to amend his complaint. The plaintiff now
appeals. Additional facts will be set forth as necessary.
   ‘‘In an appeal from the granting of a motion to dismiss
on the ground of subject matter jurisdiction, this court’s
review is plenary. A determination regarding a trial
court’s subject matter jurisdiction is a question of law.
When . . . the trial court draws conclusions of law,
our review is plenary and we must decide whether its
conclusions are legally and logically correct and find
support in the facts that appear in the record. . . . It
is a familiar principle that a court which exercises a
limited and statutory jurisdiction is without jurisdiction
to act unless it does so under the precise circumstances
and in the manner particularly prescribed by the
enabling legislation.’’ (Citations omitted; internal quota-
tion marks omitted.) Searles v. Dept. of Social Services,
96 Conn. App. 511, 513, 900 A.2d 598 (2006); see also
Kindl v. Dept. of Social Services, 69 Conn. App. 563,
566, 795 A.2d 622 (2002) (plenary review applies to
court’s construction of statute). ‘‘[W]e are mindful of
the well established notion that, in determining whether
a court has subject matter jurisdiction, every presump-
tion favoring jurisdiction should be indulged.’’ (Foot-
note omitted; internal quotation marks omitted.)
Cuozzo v. Orange, 315 Conn. 606, 614, 109 A.3d 903
(2015).
   We also acknowledge that the plaintiff is a self-repre-
sented litigant. ‘‘[I]t is the established policy of the Con-
necticut courts to be solicitous of [self-represented]
litigants and when it does not interfere with the rights
of other parties to construe the rules of practice liberally
in favor of the [self-represented] party . . . we are
also aware that [a]lthough we allow [self-represented]
litigants some latitude, the right of self-representation
provides no attendant license not to comply with rele-
vant rules of procedural and substantive law.’’ (Internal
quotation marks omitted.) Darin v. Cais, 161 Conn.
App. 475, 481, 129 A.3d 716 (2015).
   The defendant argues that we should affirm the dis-
missal of the plaintiff’s administrative appeal due to the
plaintiff’s failure to cite the department as a party. As
it did before the trial court, the defendant relies on this
court’s decision in Nanavati v. Dept. of Health Services,
6 Conn. App. 473, 474–76, 506 A.2d 152 (1986) (failure
to cite proper agency as defendant to administrative
appeal deprived court of subject matter jurisdiction).
Nanavati and the cases that cite it, however, either
precede or fail to consider the extensive legislative revi-
sions and judicial gloss given to General Statutes § 4-
183 over the past thirty-two years. On the basis of those
developments, we conclude that the trial court improp-
erly dismissed the plaintiff’s appeal simply because he
failed to name the department in his citation.
  Due to the strict nature of administrative appeals,
both our Supreme Court and this court previously have
held that a court lacks subject matter jurisdiction over
an administrative appeal when a plaintiff fails properly
to name a necessary party in a citation. See Donis v.
Board of Examiners in Podiatry, 207 Conn. 674, 682–
83, 542 A.2d 726 (1988); Village Creek Homeowners
Assn. v. Public Utilities Commission, 148 Conn. 336,
338–39, 170 A.2d 732 (1961); Shapiro v. Carothers, 23
Conn. App. 188, 191, 579 A.2d 583 (1990); Nanavati v.
Dept. of Health Services, supra, 6 Conn. App. 474–76.
   In Tolly v. Dept. of Human Resources, 225 Conn.
13, 621 A.2d 719 (1993), however, our Supreme Court
signaled a departure from the once ironclad rule that
any deviation from § 4-183 deprives the court of subject
matter jurisdiction.4 See, e.g., Kindl v. Dept. of Social
Services, supra, 69 Conn. App. 574. Tolly held that
untimely service of an administrative appeal on an
agency deprives the court of subject matter jurisdiction,
but ‘‘arguable defects’’ in process render the appeal
‘‘dismissable only upon a finding of prejudice to the
agency.’’5 Tolly v. Dept. of Human Resources, supra,
28–29; see also Yellow Cab Co. of New London & Groton.
Inc. v. Dept. of Transportation, 127 Conn. App. 170,
177, 13 A.3d 690 (‘‘[a]bsent a complete failure to serve
a party, defective service in an administrative appeal is
dismissable only upon a finding of prejudice to the
party’’ [emphasis altered]), cert. denied, 301 Conn. 908,
19 A.3d 178 (2011); 1 R. Bollier et al., Stephenson’s
Connecticut Civil Procedure (3d Ed. 2014 Supp.) § 62,
p. S-114 (‘‘the defect in service should be shown to
somehow prejudice that party in some way’’). In reach-
ing this conclusion, the court in Tolly harmonized the
conflicting subsections of § 4-183 (c) and (d).6 See Bittle
v. Commissioner of Social Services, 249 Conn. 503, 522
n.14, 734 A.2d 551 (1999). As the court in Bittle noted,
‘‘[§] 4-183 (d) provides a standard for dismissing appeals
when parties other than agencies are not served, or are
served with defective papers. This statutory standard is
met upon a showing of actual prejudicial consequences
stemming from a failure of service . . . .’’ (Emphasis
added.) Id., 521–22.
   The trial court concluded that the plaintiff’s failure
to name the department in his administrative citation—
an arguable defect in the process—deprived it of subject
matter jurisdiction. In light of Tolly, that conclusion
was incorrect; arguable defects in process no longer
implicate the subject matter jurisdiction of the court.
Nonetheless, Tolly also made clear that, ‘‘[i]f there is
no service at all on the agency within the forty-five day
period, the court lacks subject matter jurisdiction over
the appeal by virtue of the clear implication of the
language in § 4-183 (c), read against the background of
the preexisting law.’’ Tolly v. Dept. of Human
Resources, supra, 225 Conn. 28.
   It is undisputed that the department was the ‘‘agency’’
that rendered the final decision challenged by the plain-
tiff. See General Statutes § 4-166 (1). The plaintiff was
therefore required to timely serve his administrative
appeal on the department. See, e.g., Tolly v. Dept. of
Human Resources, supra, 225 Conn. 28. There is noth-
ing in the record to suggest that he did so. Section 4-
183 (d) requires that the plaintiff file an affidavit or a
return from the marshal ‘‘stating the date and manner
in which a copy of the appeal was served . . . on the
agency that rendered the final decision, and, if service
was not made on a party, the reason for failure to make
service.’’ (Emphasis added.) The plaintiff did not file
an affidavit indicating that he served the department,
and the marshal’s return indicates that the administra-
tive appeal was served only on the defendant. In fact,
the plaintiff concedes in his supplemental brief; see
footnote 5 of this opinion; that he did not serve the
department at any point in time. Accordingly, the trial
court properly granted the defendant’s motion to dis-
miss the plaintiff’s administrative appeal due to the
plaintiff’s failure to timely serve the department. See,
e.g., Geremia v. Geremia, 159 Conn. App. 751, 779, 125
A.3d 549 (2015) (appellate court ‘‘may affirm a trial
court’s proper decision, although it may have been
founded on a wrong reason’’); see also Practice Book
§ 10-33.7
      The judgment is affirmed.
  1
     Because we conclude that the trial court properly dismissed the plaintiff’s
appeal due to a lack of subject matter jurisdiction, we do not reach the
plaintiff’s first claim. We also decline to address the plaintiff’s second claim
because it is inadequately briefed. See, e.g., Darin v. Cais, 161 Conn. App.
475, 483, 129 A.3d 716 (2015).
   2
     ‘‘In administrative appeals, the citation is the writ of summons that
directs the sheriff or some other proper officer to seek out the defendant
agency and to summon it to a particular sitting of a particular court on a
specified day. . . . The citation, signed by competent authority, is the war-
rant which bestows upon the officer to whom it is given for service the
power and authority to execute its command.’’ (Citation omitted; internal
quotation marks omitted.) Tolly v. Dept. of Human Resources, 225 Conn.
13, 18, 621 A.2d 719 (1993). ‘‘The citation that is used to commence an
administrative appeal is analogous to the writ used to commence a civil
action.’’ (Internal quotation marks omitted.) Id., 20.
   3
     The plaintiff filed a Form JD–CV–1 summons in the Superior Court
directing the state marshal to serve his administrative appeal. See, e.g., State
v. Dyous, 153 Conn. App. 266, 279–80, 100 A.3d 1004 (appellate court may
take judicial notice of Superior Court filings), appeal dismissed, 320 Conn.
176, 128 A.3d 505 (2016) (certification improvidently granted).
   4
     We note that legislative revisions to the Uniform Administrative Proce-
dures Act (UAPA); General Statutes § 4-166 et seq.; and subsequent appellate
decisions demonstrate a trend to construe the UAPA liberally in favor of
the court’s jurisdiction. See, e.g., Bittle v. Commissioner of Social Services,
249 Conn. 503, 509–15, 734 A.2d 551 (1999); Tolly v. Dept. of Human
Resources, supra, 225 Conn. 19, 28–29; Kindl v. Dept. of Social Services,
supra, 69 Conn. App. 575.
   5
     After oral argument, this court, sua sponte, ordered the parties to file
simultaneous briefs analyzing Tolly v. Dept. of Human Resources, supra,
225 Conn. 13, and its progeny. Neither party discussed that decision in its
initial brief, and instead principally relied on appellate authority that pre-
dated Tolly. As we explain in this opinion, the plaintiff’s administrative
appeal was properly dismissed in accordance with Tolly. In fact, both parties
acknowledge in their supplemental briefs that Tolly requires dismissal.
   6
     General Statutes § 4-183 (c) provides in relevant part: ‘‘[A] person appeal-
ing as provided in this section shall serve a copy of the appeal on the agency
that rendered the final decision at its office or at the office of the Attorney
General in Hartford . . . . [T]he person appealing shall also serve a copy
of the appeal on each party listed in the final decision . . . provided failure
to make such service within forty-five days on parties other than the agency
that rendered the final decision shall not deprive the court of jurisdiction
over the appeal. Service of an appeal shall be made by United States mail,
certified or registered, postage prepaid, return receipt requested, without
the use of a state marshal or other officer, or by personal service by a
proper officer or indifferent person making service in the same manner as
complaints are served in ordinary civil actions.’’ (Emphasis added.)
   General Statutes § 4-183 (d) provides in relevant part: ‘‘The person appeal-
ing . . . shall filed or cause to be filed with the clerk of the court an affidavit,
or the state marshal’s return, stating the date and manner in which a copy
of the appeal was served on each party and on the agency that rendered
the final decision, and, if service was not made on a party, the reason for
failure to make service. If the failure to make service causes prejudice to
any party to the appeal or the agency, the court, after hearing, may dismiss
the appeal.’’ (Emphasis added.)
   7
     The defendant asks us to ‘‘reach the question of whether [the plaintiff]
can refile an action if the dismissal of this action is affirmed.’’ We decline
to do so.